UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7789


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN A. RIDEOUT, a/k/a JD,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-12)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin A. Rideout, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin A. Rideout seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying    relief      on    his   28    U.S.C.A.       §    2255    (West      Supp.   2009)

motion and denying his motion to reconsider.                           The order is not

appealable       unless       a    circuit       justice       or      judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                   A

certificate       of        appealability        will        not     issue      absent      “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.    § 2253(c)(2)       (2006).         A       prisoner      satisfies      this

standard    by    demonstrating          that    reasonable         jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).      We      have   independently            reviewed      the   record     and

conclude    that       Rideout     has    not     made       the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument      would       not    aid   the    decisional

process.

                                                                                  DISMISSED

                                             2